Exhibit 10.4
 
 
LIMITED WAIVER AND SECOND AMENDMENT
 
THIS LIMITED WAIVER AND SECOND AMENDMENT (this “Waiver and Amendment”) is dated
as of July 7, 2011, and is made with respect to that certain Amended and
Restated Agreement, dated as of June 4, 2010 (as amended prior to the date
hereof, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings given to them in the Credit
Agreement), by and among NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited
liability company (the “Borrower”), CERTAIN OF ITS SUBSIDIARIES, as Loan
Parties, the LENDERS PARTY THERETO (each individually, a “Lender” and
collectively, the “Lenders”), and COBANK, ACB, as agent for the Lenders, the
Issuers and the Swing Line Lender (in such capacity, the “Agent”).
 
RECITALS:
 
WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement;
 
WHEREAS, the Borrower has notified the Agent that a Default has occurred as a
result of Borrower's failure to comply with Section 10.19 of the Credit
Agreement, as more specifically described below;
 
WHEREAS, the Borrower has requested that the Lenders (i) waive the Subject
Default (as defined below) and (ii) agree to amend the Credit Agreement to
increase the amount of head of cattle the Borrower and its Subsidiaries may own
at any one time;
 
WHEREAS, the Lenders are willing to waive the Subject Default and have agreed to
amend the Credit Agreement pursuant to the terms and subject to the applicable
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:
 
1.
Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have their defined meanings when used herein.

 
    2.
Limited Waiver.

 
(a)
    Acknowledgment of Default. The Borrower hereby acknowledges and agrees that
a Default has occurred as a result of the Borrower owning more than 25,000 head
of cattle in violation of Section 10.19 of the Credit Agreement (the “Subject
Default”).

 
    (b)
    Waiver. Subject to the satisfaction or waiver in writing of each conditions
precedent set forth in Section 5 of this Waiver and Amendment, and in reliance
on the representations, warranties, covenants and agreements contained in this
Waiver and Amendment and in the Financing Documents, the Lenders agree to waive
the Subject Default.

 
(c)
    No Other Waivers. The foregoing waiver shall be limited precisely and
expressly as written and does and shall relate solely to the Credit Agreement in
the manner and to the extent described herein. Nothing in this Waiver and
Amendment shall be deemed to be a waiver of any other term, provision or
condition of the Credit Agreement or any other Financing Document or to
prejudice any right or remedy that the Lenders may now have or may have in the
future under or in connection with the Credit Agreement or any other Financing
Document. Except as expressly specified herein, the Lenders have not waived and
are not by this Waiver and Amendment waiving, any Defaults or Matured Defaults
which presently exist and may be continuing on the date hereof or any Defaults
or Matured Defaults which may occur after the date hereof (whether the same or
similar to the Subject Default or otherwise), in each case other than the
Subject Default.

 
    3.           Amendment to Credit Agreement,
 
    (a) Ownership of Cattle and Deposits on Cattle with Feeders. Section 10.19
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
 
10.19    Ownership of Cattle and Deposits on Cattle with Feeders.

 
 

--------------------------------------------------------------------------------

 
 

The Borrower and its Subsidiaries together shall not at any time own more than
35,000 head of cattle, whether such cattle are hedged or unhedged.  The Borrower
and its Subsidiaries together shall not at any time own more than 10,000 head of
Unhedged Cattle to be finished in any single month.  In determining the number
of hedged or Unhedged Cattle for purposes of this Section 10.19, any partial
ownership interests of the Borrower or any of its Subsidiaries in cattle shall
be counted at the percentage of interest owned.  As used herein, the phrase
“Unhedged Cattle” shall refer to cattle which are not hedged with either futures
contracts or option contracts at prices that limit the Borrower's or any of its
Subsidiaries' combined potential losses to no more than $50 per head.
Notwithstanding the provisions of Section 10.3, the Borrower and its
Subsidiaries shall be allowed to make deposits on cattle with such feeders as
are approved by the Agent, up to $75 per head, not to exceed $2,000,000 (on a
combined basis for the Borrower and its Subsidiaries) at any time outstanding in
the aggregate (the “Feeder Deposits”). The Feeder Deposits may not be treated as
tangible assets of the Borrower or any of its Subsidiaries for the purposes of
determining compliance with the covenants set forth herein without the prior
approval of the Required Lenders.
 
4.           Representations and Warranties; Acknowledgments. In order to induce
the Agent and the Lenders to enter into this Waiver and Amendment, each Loan
Party hereby (a) represents and warrants to the Agent and the Lenders that (i)
it has duly authorized, executed and delivered this Waiver and Amendment, (ii)
no consent, approval, exemption, order or authorization of, or a registration or
filing with, any Governmental Authority, regulatory body or any other third
party is required for the due execution, delivery and performance of this Waiver
and Amendment by such Loan Party, other than such consents, approvals,
exemptions, orders or authorizations that have already been obtained, (iii) the
representations and warranties of such Loan Party set forth in the Credit
Agreement and the other Financing Documents are true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case the
representations and warranties are true and correct as of such earlier date) and
(iv) no Default or Matured Default (other than the Subject Default) has occurred
and is continuing or exists, (b) acknowledges and agrees that, except as
expressly provided herein, the Credit Agreement and each of the other Financing
Documents are hereby ratified and confirmed in all respects and shall remain in
full force and effect; (c) ratifies and reaffirms its obligations under, and
acknowledges, renews and extends its continued liability under, the Credit
Agreement and each other Financing Document to which it is a party; and (d)
ratifies and reaffirms all of the Liens securing the payment and performance of
the Secured Liabilities (as defined in the Security Agreement);
 
5.           Conditions to Effectiveness. This Waiver and Amendment shall be
effective on the date when the following conditions shall have occurred:
 
    (a) The Agent shall have received each of the following documents, each of
which shall be satisfactory to the Agent in form and substance:
 
(i)  
from each Loan Party and the Required Lenders, executed counterparts of this
Waiver and Amendment, signed on behalf of such party or written evidence
satisfactory to the Agent (which may include telecopy transmission of a signed
signature page to this Waiver and Amendment) that such party has signed a
counterpart of this Waiver and Amendment;

 
(ii)
counterparts to the attached Consent and Acknowledgment of Subsidiary Loan
Parties, duly executed by each Subsidiary Loan Party;

 
(iii)
such other documents as the Agent or any Lender (acting through the Agent) may
reasonably request.

 
(b)           No Default or Matured Default (other than the Subject Default)
shall have occurred and be continuing or shall exist; and
 
(c)           The Borrower shall have paid all fees and expenses of Agent's
counsel, Fulbright & Jaworski L.L.P., owing to date.
 
6.           Miscellaneous.
 
(a)   Reference to Credit Agreement. Upon the effectiveness of this Waiver and
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like or similar import shall mean and be a reference to
the Credit Agreement, as modified and amended by this Waiver and Amendment. Each
reference to the Credit Agreement in any other Financing Document shall mean and
be a reference to the Credit Agreement, as modified and amended by this Waiver
and Amendment.
 
(b)           Headings. Section headings in this Waiver and Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Waiver and Amendment for any other purpose.

 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Successors and Assigns. This Waiver and Amendment shall be binding
upon and inure to the benefit of the Borrower and its respective successors and
assigns, and upon the Agent and the Lenders and their respective successors and
assigns.
 
(d)           Continuing Effect. Except as expressly amended hereby, the Credit
Agreement, as amended by this Waiver and Amendment, shall continue to be and
shall remain in full force and effect in accordance with its terms. This Waiver
and Amendment shall not constitute an amendment or waiver of any provision of
the Credit Agreement not expressly referred to herein and shall not be construed
as an amendment, waiver or consent to any action on the part of the Borrower or
any other Loan Party that would require an amendment, waiver or consent of the
Agent or the Lenders except as expressly stated herein. This Waiver and
Amendment constitutes a Financing Document.
 
(e)           GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS AND DECISIONS OF THE STATE OF
COLORADO WITHOUT REGARD TO THE APPLICATION OF CONFLICT OF LAWS PRINCIPLES.
 
(f)           Counterparts. This Waiver and Amendment may be signed in
counterparts (by facsimile transmission or otherwise) but all of such
counterparts together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Waiver and Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Waiver and Amendment.
 
(g)           Incorporation into Credit Agreement. This Waiver and Amendment
shall be incorporated into the Credit Agreement by this reference.
 
7.           NO ORAL AGREEMENTS. THIS WAIVER AND AMENDMENT AND THE OTHER
FINANCING DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
8.           General Waiver and Release. IN ADDITION, TO INDUCE THE LENDERS AND
THE AGENT TO AGREE TO THE TERMS OF THIS WAIVER AND AMENDMENT, EACH LOAN PARTY
(BY ITS EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS
EXECUTION OF THIS WAIVER AND AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT, THIS
WAIVER AND AMENDMENT OR THE OTHER FINANCING DOCUMENTS. NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THERE EXIST ANY SUCH CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS, THE BORROWER (BY ITS EXECUTION BELOW) HEREBY:
 
(A)    FOREVER GENERALLY WAIVES ANY AND ALL CLAIMS, OFFSETS, DEFENSES AND/OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING ON OR PRIOR TO THE DATE OF ITS
EXECUTION OF THIS WAIVER AND AMENDMENT; AND
 
(B)    FOREVER RELEASES, ACQUITS AND DISCHARGES THE LENDERS, THE AGENT AND THEIR
RELATED PARTIES FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS,
RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING ON OR PRIOR
TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE CREDIT AGREEMENT, THIS
WAIVER AND AMENDMENT AND THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND HEREIN.
 
 
 
[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
    IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Waiver and Amendment as of the day and year first
above written.




 
BORROWER:
           
NATIONAL BEEF PACKING COMPANY, LLC
           
By:
/s/ Jay D. Nielsen
   
Name:
Jay D. Nielsen
   
Title:
Chief Accounting Officer
                         

 



 
SUBSIDIARY LOAN PARTIES:
           
NATIONAL BEEF CALIFORNIA, LP
           
By:
NATIONAL CARRIERS, INC., its General Partner
                   
By:
/s/ Jay D. Nielsen
   
Name:
Jay D. Nielsen
   
Title:
Chief Financial Officer
                         

 



 
NATIONAL CARRIERS, INC.
           
By:
/s/ Jay D. Nielsen
   
Name:
Jay D. Nielsen
   
Title:
Chief Financial Officer
                         











 
 

--------------------------------------------------------------------------------

 


 



 
AGENT:
           
COBANK, ACB, as Agent
           
By:
/s/ James H. Matzat
   
Name:
James H. Matzat
   
Title:
Vice President
                         

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LENDER:
           
COBANK, ACB, as Lender and Swing Line Lender
           
By:
/s/ James H. Matzat
   
Name:
James H. Matzat
   
Title:
Vice President
                         

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LENDER:
           
BANK OF AMERICA, N.A.
           
By:
/s/ Daniel J. Ricke
   
Name:
Daniel J. Ricke
   
Title:
Vice President
                         

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LENDER:
           
COOPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK, B.A., "RABOBANK NEDERLAND" NEW
YORK BRANCH
           
By:
/s/ D. Shane Bownds
   
Name:
D. Shane Bownds
   
Title:
Executive Director
                   
By:
/s/ Izumi Fukushima
   
Name:
Izumi Fukushima
   
Title:
Executive Director
         

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LENDER:
           
U.S BANK NATIONAL ASSOCIATION
           
By:
/s/ James D. Pegues
   
Name:
James D. Pegues
   
Title:
Vice President
                 

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LENDER:
           
WELLS FARGO BANK, ASSOCIATION
           
By:
/s/ John R. Carley
   
Name:
John R. Carley
   
Title:
Vice President
                 

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LENDER:
           
UMB BANK, N.A
           
By:
/s/ Thomas E. Brusnahan
   
Name:
Thomas E. Brusnahan
   
Title:
Community Bank President
                 

 
 
 
 

--------------------------------------------------------------------------------

 



 
LENDER:
           
AMERICAN AGCREDIT, PCA
           
By:
/s/ Sean O'Day
   
Name:
Sean O'Day
   
Title:
Senior Vice President
                 


 
 

--------------------------------------------------------------------------------

 
 

 
CONSENT AND ACKNOWLEDGMENT OF SUBSIDIARY LOAN PARTIES

 
 
July 7, 2011
 
The undersigned Subsidiary Loan Parties (a) acknowledge and consent to the
execution of the foregoing Limited Waiver and Second Amendment (the “Waiver and
Amendment”), (b) confirm that the Guaranty Agreement previously executed by the
undersigned Subsidiary Loan Parties, as well as any other Financing Documents,
if any, previously executed by the undersigned Subsidiary Loan Parties, apply
and shall continue to apply to all Guaranteed Obligations (as defined in the
Guaranty Agreement), notwithstanding the execution and delivery of the foregoing
Waiver and Amendment by the Borrower, the Agent and the Required Lenders, and
(c) acknowledge that without this consent and confirmation, the Lenders and the
Agent would not agree to the modifications of the Credit Agreement which are
evidenced by the foregoing Waiver and Amendment.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
SUBSIDIARY LOAN PARTIES:
           
NATIONAL BEEF CALIFORNIA, LP
           
By:
NATIONAL CARRIERS, INC., its General
Partner
                   
By:
/s/ Jay D. Nielsen
   
Name:
Jay D. Nielsen
   
Title:
Chief Financial Officer
                         

 



 
NATIONAL CARRIERS, INC.
           
By:
/s/ Jay D. Nielsen
   
Name:
Jay D. Nielsen
   
Title:
Chief Financial Officer
                         



 